Defendant has appealed from a judgment of the Pulton County Court convicting him of the crime of robbery in the first degree. Defendant and five others were indicted for this crime. Pour of those so indicted pleaded guilty and became witnesses on behalf of the prosecution. Their testimony ■ connecting them with the crime was corroborated. There is ample evidence to sustain the verdict of the jury. Judgment of conviction unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffeman and Schenek, JJ.